DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “the body comprises a flexographic plate” is indefinite in view of the specification because it is unclear what material applicant used for the plate to be “flexographic”.  Nowhere in the specification is disclosed a material used for the plate.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 2, the claim is indefinite because it is unclear to what structural limitation applicant is referring with the recitation “to permit a layer of 9packages or groups of packages to be pushed onto said plate or pushed off of said plate”.  Nowhere in the specification is explained what applicant meant with that limitation.  Regarding claim 5, the limitation “is congruent to a base surface of said transport-and-storage unit” is indefinite because it is unclear if the “transport-and-storage unit” is positively recited as part of the claimed invention or not.  In claim 1, recited language “said plate is a plate for a transport-3and-storage unit" only requires the capability of the plate to be used with the “transport-3and-storage unit” but the transport-3and-storage unit is not required in the claim.  However, in claim 5 appears that the transport-3and-storage unit have been positively claimed because the body of the plate must be congruent with a base surface of the transport-3and-storage unit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 13, 14, 17, 19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harber (US 2018/0282019).
Claim 1
Harber discloses an apparatus (20) comprising a holder (27) and a plate (22), wherein said plate is a plate for a transport-and-storage unit, wherein said plate is capable to receive a layer formed from packages, wherein said plate comprises a body (defined by surface of the plate), wherein said body is a plate-shaped basic body having a stable form, wherein said basic body comprises a planar upper side and a planar underside that is located opposite said upper side, and wherein said holder is provided on at least part of a perimeter of said underside (see figure 2).
Claim 5
Harber further discloses the body is congruent to a base surface of said transport-and-storage unit/pallet (see figures 2 and 4b).
Claim 6
Harber further discloses the body is a cuboid having a rectangular base surface on said underside and on said upper side and wherein said body comprises lower longitudinal edges and lower transverse edges and upper longitudinal and transverse edges (see figure 2).
Claim 13
Harber further discloses the holder comprises a frame (see figure 2 and [0021]).
Claim 14
Harber further discloses the body comprises an edge (defined by any of edge of plate 22) having a length, wherein said holder comprises a strip (defined by any of the sides or portions of the frame 27) that extends along said entire length, and wherein said edge is either one of a longitudinal edge or a transverse edge (see figure 2).
Claim 17  
Harber further discloses the holder is arranged on said underside such that an outer surface of said holder is flush with longitudinal and transverse surfaces of said body (see figure 4).
Claim 19
Harber further discloses the holder comprises first and second holder sections, wherein said first holder section is disposed along a lower longitudinal edge of said body, and wherein said second holder section is disposed along a lower transverse edge of said body.  Harber discloses the holder comprising a frame, wherein each portion of the frame are attached to either lower longitudinal or transverse edges of the plate body (see figure 2).
Claim 24
Harber further discloses a pallet (12), wherein said pallet forms said transport-and-storage unit, and wherein said pallet comprises a base surface formed by said plate (see figure 2).
Claims 1-6, 15, 23, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt-Morgenroth (EP 1,873,079).
Claim 1
Schmidt-Morgenroth discloses an apparatus (1) comprising a holder (5) and a plate (defined by 3 or 14), wherein said plate is a plate for a transport-3and-storage unit, wherein said plate is capable to receive a layer formed from 4packages, wherein said plate comprises a body (defined by top surface of the plate), wherein said body is a plate-shaped basic 5body having a stable form, wherein said basic body comprises a planar upper side and a 6planar underside that is located opposite said upper side, and wherein said holder is 7provided on at least part of a perimeter of said underside (see figures 1 and 2).
Claim 2
Schmidt-Morgenroth further discloses the upper side is capable to permit a layer of packages or groups of packages to be pushed onto said plate or pushed off of said plate while maintaining an arrangement of packages or groups of packages in said layer.
Claim 3
Schmidt-Morgenroth further discloses the body comprises a flexographic plate.  Schmidt-Morgenroth discloses the plate (3) is made from cardboard material which is a rigid material but flexible and deformable in compression to form a footprint of an article supported (see [0008] and [0016]).
Claim 4
Schmidt-Morgenroth further discloses at least one of said upper side and said underside is coated (see [0008]).
Claim 5
Schmidt-Morgenroth further discloses the body is congruent to a base surface of said transport-and-storage unit/pallet (10) (see figure 2).
Claim 6
Schmidt-Morgenroth further discloses the body is a cuboid having a rectangular base surface on said underside and on said upper side and wherein said body comprises lower longitudinal edges and lower transverse edges and upper longitudinal and transverse edges (see figures 1 and 2).
Claim 15
Schmidt-Morgenroth further discloses the underside has a perimeter and said holder comprises a frame that extends along said perimeter to encage a layer of packages that is beneath said plate (see figures 1 and 2).
Claim 23
Schmidt-Morgenroth further discloses the transport-and-storage unit having a plurality of plates (14) and a plurality of layers, each of which is disposed on a corresponding one of said plates, and wherein said plate is one of said plates and said layer is one of said layers (see figure 2).
Claim 25
Schmidt-Morgenroth further discloses the transport-and-storage unit, wherein said holder is configured to secure packages that are beneath said underside (see figure 2).
Claim 26
Schmidt-Morgenroth further discloses the transport-and-storage unit, wherein said plate is one of several identical plates that are stacked on each other (see figure 2).
Claims 1, 5, 6, 12, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (3,489,274).
Claim 1
Hughes discloses an apparatus comprising a holder (defined by combination of cleats 66, 68, 70 and 72) and a plate (22), wherein said plate is a plate for a transport-3and-storage unit, wherein said plate is capable to receive a layer formed from 4packages, wherein said plate comprises a body (defined by top surface of the plate), wherein said body is a plate-shaped basic 5body having a stable form, wherein said basic body comprises a planar upper side and a 6planar underside that is located opposite said upper side, and wherein said holder is 7provided on at least part of a perimeter of said underside (see figure 2).
Claim 5
Hughes further discloses the body is congruent to a base surface of said 15transport-and-storage unit/pallet (see figure 2).
Claim 6
Hughes further discloses body is a cuboid having a rectangular base surface 17on said underside and on said upper side and wherein said body comprises lower 18longitudinal edges and lower transverse edges and upper longitudinal and transverse 19edges (see figure 2).
Claim 12
Hughes further discloses the layer of packages is a first layer that is disposed on said upper surface, wherein there exists a second layer of packages that is disposed beneath said plate, and wherein said holder is configured to hold at least some of said packages in said second layer (see figures 1-3).
Claim 18
Hughes further discloses the holder is secured to said underside so as to contact said underside and wherein said holder is detachable from said underside after having been secured to said underside.  Hughes discloses the holder attached to the plate by nails or staples (see column 5 lines 6-10), therefore are capable to be detached from the plate.
Claim 20
 Hughes further discloses the holder and the body are formed from the same material.  Hughes discloses the holder formed from wood (see column 5 lines 6-7) while the plate is made from plywood/wood (see column 4 lines 20-24).
Claims 1, 8-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (US 2020/0039686).
Claim 1
Edwards discloses an apparatus comprising a holder (14) and a plate (16), wherein said plate is a plate for a transport-3and-storage unit/pallet, wherein said plate is capable to receive a layer formed from 4packages, wherein said plate comprises a body (defined by top surface of the plate), wherein said body is a plate-shaped basic 5body having a stable form, wherein said basic body comprises a planar upper side and a 6planar underside that is located opposite said upper side, and wherein said holder is 7provided on at least part of a perimeter of said underside (see figure 3).
Claim 8
Edwards further discloses an anti-slip rubber element (40) provided on said upper side (see [0045] and figure 3).
Claims 9 and 10
Edwards further discloses the upper side comprises a longitudinal edge and a transverse edge, wherein a transition region between said longitudinal edge and said transverse edge defines a corner region, and wherein said apparatus further comprises an plurality of anti-slip elements (40) at said corner region of the upper side (see [0045] and figure 3).
Claim 13
Edwards further discloses the holder comprises a frame (see figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harber (US 2018/0282019) as applied to claim 1 above, and further in view of Hedley (US 2013/0174762).
Claims 7 and 11
Harber further discloses the body is a cuboid having a rectangular base surface on said underside and on said upper side and wherein said body comprises lower longitudinal edges and lower transverse edges and upper longitudinal and transverse edges (see figures 2 and 3).  Harber does not disclose at least the upper longitudinal edges are chamfered or the upper side forming a slide-on-plane.  However, Hedley discloses a pallet comprising an upper surface, wherein at least upper longitudinal and transverse edges are chamfered or forming a slide-on-plane.  It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to modify the upper edges of the plate for guiding purposes when the load is placed over the body of the plate and/or protection purposes of the edges of the plate.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harber (US 2018/0282019) as applied to claim 1 above, and further in view of Staps (US 2014/0165883).
Claims 21 and 22
Harber does not disclose an anti-slip layer/strip selected from a friction strip and adhesive strip disposed on the underside of the plate and/or on the holder in a region of the lower longitudinal edge of the body and a lower transverse edge of the body.  However, Staps discloses an anti-slip layer/coating disposed on the underside of the plate (see [0059], [0061], figures 3 and 5), wherein the anti-slip layer coating could be applied directly on a surface (see [0018]-[0020]).  It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to modify the plate/intermediate support of Harber including anti-slip layer/coating or strip in the upper and underside surfaces to prevent slippage of the cargo while in transportation.  After Harber is modified by Staps, the anti-slip layer or strip would be in a region of the lower longitudinal edge of the body and a lower transverse edge of the body.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (3,489,274) as applied to claim 1 above.
Hughes further discloses the holder is a cuboid having a width and a height (see figure 6), wherein the multiple layers of articles are disposed in the over and under the apparatus/plate and holder (see figure 1).  Hughes does not discloses dimensions of the holder.  However, it would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to modify the height and width of the holder, i.e. fifteen millimeters and thirty millimeters for the width and between five percent and thirty percent of a height of packages in a layer of packages that is beneath said plate, since dimensions for the holder are a matter of design choice depending on the desired strength and stability of the apparatus.  It is recognize that Applicant Written Description, page 4 lines 1-6 and page 9 lines 1-8, no criticality for the dimensions of the holder has been disclosed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736